Citation Nr: 1752162	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously disallowed claim of service connection for diabetes mellitus, type II.

2. Whether new and material evidence has been submitted to reopen a previously disallowed claim of service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

4. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides, or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to December 1966, including service in Thailand from November 1966 to December 1966.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board acknowledges that the RO reopened and adjudicated the issue on the merits in the October 2010 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In May 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.




FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the claims of entitlement to service connection for diabetes mellitus and entitlement to service connection for hypertension.  The Veteran was notified of this decision in June 2007.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's June 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claims of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claims.

3.  The Veteran served in Thailand, but exposure to herbicides is not verified and thus is not demonstrated by the record evidence.

4.  The Veteran's diabetes mellitus, type II, did not begin in service and was not otherwise caused by his military service.

5.  The Veteran's hypertension did not begin in service and was not otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final as to the claims for entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension.

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

The Veteran's claims of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension were previously denied, and the Veteran seeks to reopen the claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Relevant evidence of record at the time of the RO's June 2007 rating decision included the Veteran's service treatment records and post-service treatment records.  The Veteran's service treatment records were negative for any treatment or diagnosis for diabetes mellitus, type II, or hypertension.  Based on this evidence, the RO concluded that the evidence did not show that mellitus type II and hypertension occurred in or was caused by service.

In June 2010, the Veteran requested that his claims of entitlement to service connection for diabetes mellitus, type II, and hypertension be reopened.  Relevant additional evidence received since the RO's decision in June 2007 includes military personnel records showing that the Veteran was assigned to an air force base in Takhli, Thailand.  The Veteran claims that these records show that he was exposed to herbicides as a result of being stationed at a base in Thailand.  The Veteran contends that his exposure to herbicides caused his diabetes mellitus, type II, and hypertension.  Additionally, the Veteran was provided with a VA examination in March 2012 to determine the nature and etiology of his diabetes mellitus, type II, and hypertension conditions.  

The evidence noted above was not previously on file at the time of the RO's decision in June 2007; thus, it is new.  Furthermore, the military personnel records showing service in Thailand are material because they serve to indicate that the Veteran was stationed in Thailand, which bears directly on the missing element of an in-service event.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II, and hypertension, both as due to exposure to herbicides, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims of entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for hypertension are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for diabetes mellitus, type II. See 38 C.F.R. 3.309(a).  

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

A. Herbicide Exposure

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, a "veteran who, during active military, naval, or air service, served in between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iv) (2017).  This statutory and regulatory presumption, however, is not for application in this case as the Veteran does not have requisite service in-country in the Republic of Vietnam during the Vietnam Era, or in a unit that operated in or near the Korean DMZ.

That notwithstanding, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for bases security purposes as evidence in the "Project CHECO Southeast Asia Report: Base Defense in Thailand.  The Compensation and Pension (C&P) Service has determined that a special consideration on herbicide exposure on a factual basis should be extended to those Veterans whose duties placed then on or near the perimeters of Thailand military Bases.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(q) (M21-1MR), provides that herbicide exposure may be conceded on a direct, facts-found basis if the Veteran served in with the United States Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and served as an Air Force security policeman, security control dog handler, member of the security police squadron, or otherwise served near the air base perimeters as shown by evidence of military occupational specialty (MOS), daily work duties, performance evaluation reports, or other credible evidence.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (5).  This consideration only applies during the Vietnam Era from February 28, 1961, to May 7, 1975.

The Veteran claims that he was exposed to herbicide agents, including Agent Orange, while stationed on Takhli Air Force Base, Thailand.  He states that his duties as an aircraft mechanic included loading and unloading Agent Orange canisters off of aircraft.  The Veteran also contends that his living quarters were only 50 feet from the perimeter of the base, and the runway he worked on was also close to the perimeter of the base.

The Board acknowledges that the Veteran served in Thailand from November 1966 to December 1966.  However, there is nothing in the Veteran's record that indicates that he served in the capacity of a guard around the perimeter of Takhli Air Force Base.  The Board recognizes that the occupational specialties listed for consideration of exposure on a direct, fact-found basis in Thailand were those service members whose service activities involved duty on or near perimeter of the military base where the Veteran was stationed.  The Veteran has not provided any evidence to support the contention that he was assigned to guard duty on the perimeter of the air base.  Additionally, the VA made a formal finding of a lack of information to concede exposure to herbicide agents in November 2013.  The VA determined that the Veteran does not have service and/or a duty MOS that is considered presumptive, or may be conceded, for Agent Orange exposure.

In regards to the Veteran's claim that he helped load and unload canisters of Agent Orange, or his claims that he remembers the smell of Agent Orange vividly while he was stationed in Thailand, the Board does not find the Veteran competent to make such statements.  As the Veteran has not provided any evidence that he has any specific knowledge or training in the field of chemistry or any other scientific area of study relating to herbicides, the Veteran cannot conclude that what he handled in the canisters or smelled while in Thailand were in fact herbicides.

Accordingly, the Board cannot concede exposure to herbicides on a direct, fact found basis on account of duty in Takhli Air Force Base, Thailand.

B.  Service Connection

The Veteran's service treatment records are negative for any complaints of or diagnoses for diabetes mellitus, type II, or hypertension.  Specifically, the Veteran's June 1963 enlistment examination, March 1966 initial flying examination, and February 1967 annual flying examination all show "normal" results for "vascular system," and "endocrine system."  Additionally, blood pressure readings at all of the examinations were within normal limits.

The Veteran's post-service VA treatment records show diagnoses for hypertension and likely diabetes mellitus, type II, in January 2007.

The Veteran was provided with a VA examination in March 2012 regarding his diabetes and hypertension conditions.  The Veteran reported that he was diagnosed with hypertension in the 1998-1999 time period.  He did not report difficulty with controlling his blood pressure.  The VA examiner noted that the Veteran's hypertension was less likely than not incurred in or aggravated by his service.  The examiner noted that the Veteran was diagnosed with diabetes in January 2007, with notes indicating treatment for hypertension.  The examiner added that she did not have notations anywhere which indicate when his hypertension was diagnosed, so she cannot make a statement as to causality without further records.  

The March 2012 VA examiner diagnosed the Veteran with diabetes mellitus, type II.  The VA examiner also noted diabetic peripheral neuropathy and erectile dysfunction.

The Veteran's claims of service connection for diabetes mellitus, type II, and hypertension are denied on a direct basis.  First, there is no evidence of any blood sugar, endocrine system, or vascular system condition while in service.  As noted above, the Veteran's June 1963, March 1966, and February 1967 examinations all show "normal" results for "vascular system," and "endocrine system."  There is no record of any diabetes mellitus or hypertension in the Veteran's record until VA treatment notes from January 2007, almost 40 years after his separation from service.  Such a lapse in time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that otherwise links the Veteran's diabetes mellitus type II or hypertension conditions to his active military service, or that establishes that either condition was manifested within the first post-service year.

IV. Conclusion

Based on the evidence of record, the Board concludes that entitlement to service connection for diabetes mellitus, type II, and hypertension cannot be awarded.  There is no competent persuasive evidence of record to show that the Veteran was exposed to herbicide agents during service and those disabilities have not otherwise been related to any event or injury in service.  The claimed disabilities have not been related directly to service, nor were they present to a compensable degree within one year of separation.

As entitlement to service connection for diabetes mellitus type II has not been established, a discussion regarding entitlement to service connection for hypertension as secondary to diabetes mellitus type II is not necessary.  This is so because the underlying disorder is not service-connected, and as such the Veteran's claim for secondary service connection on this basis is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened.

New and material evidence having been received, the claim for service connection for hypertension, is reopened.

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides, or as secondary to diabetes mellitus, type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


